OPINION — AG — ** INSURANCE — LIABILITY — CLAIM — FIREFIGHTER ** THE BOARD OF TRUSTEES OF THE FIREMEN'S RELIEF AND PENSION FUND OF THE FIRE DEPARTMENT OF A CITY OR TOWN IN OKLAHOMA 'IS' AUTHORIZED, BY 11 O.S. 367 [11-367], TO PAY THE DOCTOR BILLS OF A MEMBER OF SUCH FIRE DEPARTMENT INCURRED AS A DIRECT RESULT OF INJURIES SUSTAINED FIGHTING A FIRE IN THE LINE OF DUTY. (INSURANCE, OCCUPATION DISABILITY, PHYSICIAN FEES, MEDICAL EXPENSES, MUNICIPALITY) CITE: 11 O.S. 361 [11-361], 11 O.S. 367 [11-367] (JAMES C. HARKIN)